The denial of a new trial was not error.
                        DECIDED JANUARY 21, 1942.
The defendant was convicted of the offense of simple larceny (cattle stealing); his motion for new trial was denied and that judgment is assigned as error. The evidence amply authorized the verdict. The special grounds of the motion, complaining of the failure of the court to instruct the jury upon the law of circumstantial evidence, are without merit, since the evidence connecting the accused with the crime charged was not wholly circumstantial, and there was no request for such instructions. The remaining grounds are not argued or insisted on in the brief of counsel for the plaintiff in error, and are treated as abandoned.
Counsel for the accused contends in his brief that the brief of evidence was not approved by the trial judge and therefore should not be considered by this court. It does not appear from the record that this question was presented to the trial judge; and therefore, under Ga. L. 1911, p. 149, § 3 (Code, § 6-805), the question can not be considered by this court. Moreover, if it could be considered, the alleged errors could not be intelligently passed upon without a reference to the brief of the evidence, and the judgment denying a new trial would have to be affirmed. The refusal to grant a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.